Exhibit 10.9

VERTIV HOLDINGS CO

EXECUTIVE EMPLOYMENT POLICY

Effective February 7, 2020

1. Purpose. This Executive Employment Policy (the “Policy”) is maintained by
Vertiv Holdings Co (the “Company”). The purpose of this Policy is to set forth
the terms and conditions which shall govern the employment of certain eligible
executives by the Company following the Transaction (as defined below).

2. Effective Date. The terms and conditions of this Policy shall become
effective as to an executive upon the later of the (i) closing of the
transaction (the “Transaction”) contemplated by that certain Agreement and Plan
of Merger, dated as of December 10, 2019, by and among the Company, GS
Acquisition Holdings Corp, and VPE Holdings, LLC, or (ii) or an executive’s
entry into an offer letter incorporating the Policy (such date, the “Effective
Date”). On the Effective Date, this Policy shall supersede and replace all
employment agreements previously entered into by the executive with the Company
for the benefit of its executives.

3. Application. This Policy applies solely to individuals who are eligible
executives of the Company.

4. Employment. Subject to all the terms and conditions of this Policy and an
executive’s offer letter, the employment relationship shall continue to be at
will, terminable by either party at any time and for any reason, with or without
cause.

5. Position and Duties.

(a) Employment with the Company. Executives shall be employed by the Company and
shall perform the duties and responsibilities of their position and such other
duties and responsibilities as the Chief Executive Officer of the Company shall
assign them from time to time, including duties and responsibilities relating to
the Company’s wholly-owned and partially owned subsidiaries, and other
affiliates; provided, that such duties and responsibilities of the Chief
Executive Officer shall be assigned by the Board of Directors of the Company
(the “Board”).

(b) Performance of Duties and Responsibilities; Location. Executives shall
observe and comply with all applicable policies of the Company and directives
promulgated from time to time by the Board that are not inconsistent with this
Policy. Without limiting the foregoing, executives are subject to the Company’s
stock ownership guidelines as in effect from time to time. Executives shall
serve the Company faithfully and to the best of their ability and shall devote
full working time, attention and efforts to the business of the Company during
their employment with the Company hereunder. While executives are employed by
the Company, they shall report to the Chief Executive Officer, except that the
Chief Executive Officer of the Company shall report to the Board. No executive
shall be under any contractual or legal commitments that would prevent them from
fulfilling his or her duties and responsibilities as set forth in this Policy.
During his or her employment with the Company, no executive shall accept other
employment or engage in other material business activity, except as may be
approved in



--------------------------------------------------------------------------------

writing by the Board. Executives may participate in charitable activities and
personal investment activities to a reasonable extent, and may serve as
directors of business organizations as approved by the Board, so long as such
activities and directorships are consistent with the Company’s Corporate
Governance Guidelines, as amended from time to time, and do not interfere with
the performance of their duties and responsibilities hereunder. The principal
office location of each executive shall be the Company’s offices or such other
location as specified in the executive’s offer letter.

(c) Board. The Board may appoint certain executives to serve as members of the
Board. Thereafter, during the term of an executive’s employment and subject to
the annual approval of the Corporate Governance and Nominating Committee of the
Board in accordance with its duties and responsibilities, such executives may be
nominated for election to the Board, subject to meeting certain conditions as
set forth by the Board or the Corporate Governance and Nominating Committee of
the Board. An executive’s service as a member of the Board shall terminate
automatically upon the termination of the executive’s employment with the
Company for any reason. As a condition to any executive’s appointment to the
Board, the executive shall submit an irrevocable resignation letter pursuant to
which the executive shall agree to resign from the Board and all applicable
committees thereof (and all applicable subsidiary boards and committees)
effective automatically and immediately upon the termination of his or her
employment with the Company for any reason.

6. Compensation.

(a) Incentive Bonus and Equity Awards.

(i) Sign-On Equity Awards. Subject to the approval of the Board or a committee
thereof, an eligible executive may be eligible to receive restricted stock unit
awards or stock options (“Sign-On Equity Grants”) upon hire under the Company’s
2020 Stock Incentive Plan (the “Omnibus Plan”). Any Sign-On Equity Grants shall
be subject to the terms and conditions of the Omnibus Plan and forms of award
agreements attached hereto as Exhibit A.

(ii) Equity Awards. Eligible executives shall be entitled to participate in such
equity-based-compensation plans of the Company and its affiliates in effect from
time to time as approved by and at the discretion of the Compensation Committee
of the Board (the “Committee”). All such awards shall be granted pursuant to the
Company’s standard form of equity-award agreements as used under the Omnibus
Plan from time to time, in each case, as approved by the Committee.

(iii) Annual Performance-Based Bonus. Eligible executives shall be eligible to
earn an annual bonus under the Company’s Annual Incentive Plan (the “Annual
Bonus”) based upon the achievement of such corporate and individual performance
goals and other criteria that are established by the Committee. The Annual
Bonus, if earned, shall be paid in accordance with Company practices and any
guidelines issued for that given Annual Bonus year. The Annual Bonus, if earned,
shall be pro-rated for any partial years of employment.

 

2



--------------------------------------------------------------------------------

(b) Benefits. Executives shall be entitled to participate in all employee
benefit plans and programs of the Company that are available to executive
officers generally to the extent that they meet the eligibility requirements for
each individual plan or program. The Company provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program, and
any executive’s participation in any such plan or program shall be subject to
the provisions, rules and regulations applicable thereto. In addition, the
executives recognize that the Company has the right, in its sole discretion, to
amend, modify or terminate any employee benefit plan or program in accordance
with its terms.

(c) Expenses. The Company shall reimburse executives for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
executives in the performance of their duties and responsibilities hereunder,
subject to the Company’s normal policies and procedures for expenses, expense
verification and documentation.

(d) Vacations and Holidays. Executives shall be entitled to such vacation and
holiday benefits as the Company establishes by policy from time to time.
Executives shall coordinate their vacation schedule with the Company so as not
to impose an undue burden on the Company.

7. Subsidiaries. As used in this Policy, “Company” shall include the Company and
each corporation, limited liability company, partnership, or other entity that
is controlled by the Company (in each case “control” meaning the direct or
indirect ownership of 50% or more of all outstanding equity interests),
provided, however, that an executive’s title need not be identical for each of
the affiliated entities nor the same as that for the Company.

8. Confidential Information and Other Agreements. During an executive’s
employment and following any termination of the executive’s employment for
whatever reason thereafter, each executive shall strictly maintain the
confidentiality of the Company’s propriety information concerning its business,
customers and clients (the “Proprietary Information”), however stored or
memorialized. Such Proprietary Information includes, without limitation, trade
secrets, marketing, financial information, product plans, customer lists,
marketing plans, strategic planning, systems, manuals, and other proprietary or
other information which is not generally known to the public. All Proprietary
Information which the executive has or will become familiar with and acquire
knowledge of as a result of his or her employment by the Company are the
property of the Company, and following the termination of the executive’s
employment for any reason, all Propriety Information shall be considered to be
owned by the Company and kept as the private records of the Company and will not
be divulged to any firm, individual, or institution, or used to the detriment of
the Company. Should the disclosure of any Proprietary Information be required of
an executive (i) in response to any summons or subpoena, (ii) in connection with
any litigation, or (iii) in order to comply with any law, order, regulation,
request of any government or regulatory agency or ruling applicable to an
executive, prior to making any disclosure the executive agrees to inform the
Company of any such request or compelled disclosure as soon as possible, and, to
the extent possible, afford the Company the opportunity to contest such
disclosure. Notwithstanding, pursuant to the Defend Trade Secrets Act of 2016,
an individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, an

 

3



--------------------------------------------------------------------------------

individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer’s trade secrets to the
attorney and use the trade secret information in the court proceeding if the
individual: (i) files any document containing the trade secret under seal; and
(ii) does not disclose the trade secret, except pursuant to court order.
Additionally, nothing in this Policy prohibits an executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Each executive acknowledges that he or she does
not need the prior authorization of the Company to make any such reports or
disclosures and that he or she is not required to notify the Company that he or
she has made such reports or disclosures.

9. Restrictive Covenants.

(a) Non-Compete. During an executive’s employment and for the shorter of (i)
twelve (12) months or (ii) the length of the period of time corresponding to the
executive’s position within the Company at the date of termination, as set forth
in Schedule 1 hereto (“Applicable Continuation Period”) following any
termination of the executive’s employment for whatever reason, no executive
shall directly or indirectly own any interest in, manage, control, participate
in, consult with, render services for, be employed in an executive, managerial
or administrative capacity, or perform services for, or in any manner engage in
any Competing Business in any geographic territory in which the Business has
been conducted in the two (2) year period preceding the executive’s termination.
Nothing herein shall prohibit any executive from (i) being a passive owner of
not more than two percent (2%) of the outstanding stock of any class of a
corporation that is publicly traded, so long as Executive has no active
participation in the business of such corporation; or (ii) accepting employment
with any federal or state government or governmental subdivision or agency.in an
executive, managerial or administrative capacity

(b) Definitions. For purposes of this Policy:

(i) “Business” means the provision of mission critical equipment for vital
applications in data centers, communication networks, and commercial and
industrial environments throughout the United States and abroad through various
Subsidiaries, including, but not limited to, design, engineering, manufacturing,
and sales of products, services and software to Customers throughout the world;

(ii) “Competing Business” means any individual, including an executive covered
by this Policy, corporation, limited liability company, partnership, joint
venture, association or other entity, regardless of form, that is directly
engaged in whole or in relevant part in any business or enterprise that is the
same as, or substantially the same as, the Business, or that is taking material
steps to engage in such business at the time of an executive’s termination; and

 

4



--------------------------------------------------------------------------------

(iii) “Customers” means those individuals, companies, or other entities for whom
the Company (including its predecessor in the Transaction) or any Subsidiary has
provided or does provide products or services in connection with the Business in
the one (1) year period preceding an executive’s termination.

(c) Non-Solicit. During an executive’s employment and, following any termination
of an executive’s employment for whatever reason thereafter, for the shorter of
(i) twelve (12) months or (ii) the length of the Applicable Continuation Period,
no executive shall directly or indirectly through another Person (A) induce or
attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee thereof; (B) hire any Person who was an employee of the Company at
any time during the twelve-month period immediately following the termination of
the executive’s employment with the Company; or (C) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company to
cease or materially reduce doing business with the Company, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company (including, without limitation, making any
negative or disparaging statements or communications regarding the Company, its
products or its personnel). Notwithstanding the foregoing, nothing in this
Policy shall prohibit an executive from employing an individual (1) with the
consent of the Company or (2) who responds to general solicitations in
publications or on websites, or through the use of search firms, so long as such
general solicitations or search firm activities are not targeted specifically at
an employee (or former employee, as described above) of the Company.

(d) Non-disparagement. No executive shall make, directly or indirectly, to any
person or entity including, but not limited to, present or former employees of
the Company and/or the press, any disparaging oral or written statements about
the Company, or their products or services. No executive shall post any such
statements on the internet or any blog or social networking site. The Company
shall not (via any authorized public statement) and shall cause its executive
officers and members of the Board to not make, directly or indirectly, to any
person or entity including, but not limited to, present or former employees of
the Company and/or the press, any disparaging oral or written statements about
any executive or their performance with the Company. The Company shall not, and
shall direct its executive officers, members of the Board, or any executive,
respectively, to not, post any such statements on the internet or any blog or
social networking site. The foregoing shall not be violated by (i) truthful
statements by the Company, any executive or the executive officers or members of
the Board in response to an internal investigation, legal process, governmental
investigation, inquiry, request for information, testimony or filings, or
administrative, court or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings), (ii) the Company, any
executive or the executive officers or members of the Board rebutting false or
misleading statements made by others, (iii) actions taken by any executive or
the executive officers or members of the Board, or statements made by any
executive or the executive officers or members of Board, in the good faith
performance of their respective duties to the Company, or (iv) any disclosure
made by the Company in a filing required to be made with the Securities and
Exchange Commission. Nothing in this Section 9(d) or any other provision of this
Policy shall be construed or enforced in a manner that would interfere with any
executive’s or the Company’s (or executive officers’ or members of the Board’s)
rights under the National Labor Relations Act, if any, to discuss or comment on
the terms and conditions of any executive’s employment.

 

5



--------------------------------------------------------------------------------

(e) Extension of Applicable Continuation Period. Notwithstanding any other
provision hereof, the Compensation Committee may, at the request of the Chief
Executive Officer of the Company, extend the Applicable Continuation Period as
to an executive.

(f) Reasonableness of Scope and Duration. The covenants in this Section 9 are,
taken as a whole, reasonable with respect to the activities covered and their
geographic scope and duration, and no executive shall raise any issue of the
reasonableness of the areas, activities or duration of any such covenants in any
proceeding to enforce any such covenants. No executive shall be obligated to
seek other employment or otherwise take steps to mitigate or reduce the amounts
payable or arrangements provided for under this Policy, and the obtaining of any
such other employment shall not reduce any of the Company’s obligations under
this Policy.

(g) Enforceability. The Company may not be adequately compensated by damages for
a breach of any of the covenants contained in this Section 9, and the Company
shall, in addition to all other remedies, be entitled to injunctive relief and
specific performance. The covenants contained in this Section 9 shall be
construed as separate covenants, and if any court shall finally determine that
the restraints provided for in such covenants are too broad as to the area,
activity or time covered, said area, activity or time covered may be reduced to
whatever extent the court deems reasonable, and such covenants shall be enforced
as to such reduced area, activity or time.

10. Intellectual Property.

(a) Disclosure and Assignment. Each executive shall transfer and assign to the
Company (or its designee) all of his or her rights, titles, and interests in and
to every idea, concept, invention, trade secret and improvement (whether
patented, patentable or not) conceived or reduced to practice by the executive
whether solely or in collaboration with others while the executive is employed
by the Company, whether or not conceived or reduced to practice during the
regular hours of the executive’s employment (collectively, “Creations”) and all
copyrighted or copyrightable matter created by the executive whether solely or
in collaboration with others while the executive is employed by the Company that
relates to the Company’s business (collectively, “Works”) whether or not created
during the regular hours of the executive’s employment. Each executive shall
communicate promptly and disclose to the Company, in such form as the Company
may request, all information, details, and data pertaining to each Work and
Creation. Every copyrightable Work, regardless of whether copyright protection
is sought or preserved by the Company, shall be a “work made for hire” as
defined in 17 U.S.C. § 101, and the Company shall own all rights in and to such
matter throughout the world, without the payment of any royalty or other
consideration to any executive or anyone claiming through any executive.

(b) Trademarks. All right, title, and interest in and to any and all trademarks,
trade names, service marks, and logos adopted, used, or considered for use by
the Company during any executive’s employment (whether or not developed by the
executive) to identify the Company’s business or other goods or services
(collectively, the “Marks”), together with the goodwill appurtenant thereto, and
all other materials, ideas, or other property conceived, created, developed,
adopted, or improved by any executive solely or jointly during the executive’s
employment by the Company and relating to its business shall be owned
exclusively by the Company. No executive shall have, and will not claim to have,
any right, title, or interest of any kind in or to the Marks or such other
property.

 

6



--------------------------------------------------------------------------------

(c) Documentation. Each executive shall execute and deliver to the Company such
formal transfers and assignments and such other documents as the Company may
request to permit the Company (or its designee) to file and prosecute, defend
and enforce such registration applications and other documents it deems useful
to protect or enforce its rights hereunder.

11. Termination of Employment.

(a) An executive’s employment with the Company shall terminate immediately upon:

(i) the executive’s receipt of written notice from the Company of the
termination of their employment;

(ii) the Company’s receipt of the executive’s written resignation from the
Company, which shall be delivered to the Company at least ninety (90) days prior
to such resignation;

(iii) the executive’s Disability (as defined in the Omnibus Plan); or

(iv) the executive’s death.

(b) The date upon which an executive’s termination of employment with the
Company occurs shall be the executive’s “Termination Date.”

12. Payments upon Termination of Employment.

(a) If an executive’s employment with the Company is terminated for any reason,
the Company shall pay to the executive any accrued but unpaid Base Salary
through the Termination Date and any other benefits to which the executive may
be entitled under any applicable Company policy, plan or procedure (without
duplication of benefits) through the Termination Date, and reimbursement of the
executive’s expenses incurred through the Termination Date in accordance with
Section 6(c), (collectively, “Accrued Obligations”).

(b) Except in the case of a termination in connection with a “Change of Control”
(as defined under the Company’s Change of Control Plan (the “Change of Control
Plan”), a form of which is attached hereto as Exhibit C), which is governed by
and results in payments under the Change of Control Plan, if an executive’s
employment with the Company is terminated by the Company pursuant to
Section 11(a)(i) for any reason other than for Cause or by the executive for
Good Reason, then the Company shall provide to the executive, subject to
Section 12(i) of this Policy, the following:

(i) the Accrued Obligations;

 

7



--------------------------------------------------------------------------------

(ii) a cash payment equal to (A) the sum of the executive’s annual rate of base
salary immediately prior to the termination of employment (the “Base Salary”)
and target Annual Bonus, multiplied by (B) the multiplier corresponding to the
executive’s position within the Company at the date of termination, as set forth
in Schedule 1 hereto (“Applicable Severance Factor”), to be paid in installments
over the Applicable Continuation Period in accordance with the Company’s normal
payroll policies;

(iii) any earned and unpaid Annual Bonus for the fiscal year preceding the
fiscal year in which the Termination Date occurs to be paid in accordance with
Company practices and any guidelines issued for that given Annual Bonus year;

(iv) the Long-Term Incentive Awards previously granted to the executive that are
unvested as of the Termination Date (“Unvested Equity Awards”) shall vest in
accordance with, and otherwise be governed by, the terms of each equity award
agreement to which the executive is subject; and

(v) in the event that the executive timely elects medical and dental coverage
under the provisions of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall reimburse the executive for his or her cost of
COBRA coverage for the shorter of (i) twelve (12) months or (ii) the length of
the Applicable Continuation Period following the Termination Date.

For purposes of this Section 12(b), “Long-Term Incentive Award” shall mean any
award of stock or restricted stock, stock options, restricted stock units,
phantom stock, performance awards or stock appreciation rights, the vesting of
which is subject to the passage of time of more than twelve (12) months or the
achievement of any performance criteria measured over a performance period of
more than twelve (12) months.

(c) A termination by an executive for “Good Reason” shall mean a termination
based on:

(i) the assignment to the executive of different job responsibilities that
results in a material decrease in the level of responsibility (including
reporting responsibilities);

(ii) in the case of the Chief Executive Officer of the Company, removal from, or
a failure to nominate the executive for election (and re-election) to, the
Board;

(iii) a material reduction by the Company in the executive’s Base Salary and/or
target Annual Bonus opportunity;

(iv) the requirement that the executive be based more than fifty (50) miles from
where the executive’s office is then located, except for required travel on
Company business; or

(v) the failure by the Company to obtain from any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor”) its
agreement to all protections in this Policy.

 

8



--------------------------------------------------------------------------------

Provided, however, that the foregoing events shall not be deemed to constitute
Good Reason unless (x) the executive has notified the Company in writing of the
occurrence of such event(s) within sixty (60) days of such occurrence, (y) the
Company has failed to have cured such event(s) (if curable) within thirty (30)
days of its receipt of such written notice, and (z) the executive terminates
employment within thirty (30) days of the expiration of the time within which
the Company has to cure and such occurrence is uncured.

(d) If an executive’s employment with the Company is terminated by reason of the
executive’s death or Disability, the Company shall pay to the executive or the
executive’s beneficiary or estate, as the case may be, the Accrued Obligations,
any earned and unpaid Annual Bonus for the fiscal year preceding the fiscal year
in which the Termination Date occurs, and a pro-rata portion of the executive’s
Annual Bonus for the fiscal year in which the Termination Date occurs, subject
to the achievement of applicable performance measures and paid at the same time
as bonuses are paid to other executives generally but in no event later than
March 15th following the year in which the Termination Date occurs.

(e) “Cause” hereunder shall mean:

(i) gross negligence, willful failure to perform, or willful misconduct in
connection with the performance of an executive’s duties that results in
material harm to the business of the Company;

(ii) conviction of a criminal offense (other than minor traffic offenses);

(iii) material breach of any term of any agreement between an executive and the
Company, including any employment, consulting or other services,
confidentiality, intellectual property, non-competition or non-disparagement
agreement;

(iv) violation in any material respect of the code of conduct generally
applicable to executive officers, including, but not limited to, the Company’s
Code of Ethics and Business Conduct;

(v) acts or omissions involving willful or intentional malfeasance or misconduct
that is materially injurious to the Company, its business, reputation,
prospects, or otherwise; or

(vi) commission of any act of fraud, willful destruction of Company property, or
embezzlement against the Company.

(f) “Disability” hereunder shall have the same meaning as contained in the
Omnibus Plan.

(g) Notwithstanding any other provision hereof, the Company shall not be
obligated to make any payments under Section 12 of this Policy other than for
the payment of Base Salary through the Termination Date unless the terminating
executive has signed a full release of claims against the Company substantially
in the form attached hereto as Exhibit B, all applicable consideration periods
and rescission periods provided by law shall have expired, and the executive is
in strict compliance with the terms of this Policy and any other agreements with

 

9



--------------------------------------------------------------------------------

the Company as of the dates of the payments. Within five (5) business days of
the Termination Date, the Company shall deliver to the terminating executive the
release for the executive to execute. The terminating executive will forfeit all
rights to the payments provided pursuant to Section 12, other than for the
payment of the Accrued Obligations, and any equity acceleration provided in any
equity award agreements to which the executive is subject unless the executive
executes and delivers to the Company the release within thirty (30) days of
delivery of the release by the Company to the executive and such release has
become irrevocable by virtue of the expiration of the revocation period without
the release having been revoked (the first such date, the “Release Effective
Date”). The Company shall have no obligation to provide the payments pursuant to
Section 12(b) or any acceleration of equity prior to the Release Effective Date.
Payments will commence with the next regular payroll date that occurs more than
three (3) business days after the Release Effective Date, with any payment that
would have been made but for the Release Effective Date not having occurred
being made at that time, provided, however, that if the length of the five (5)
business day release delivery date, plus the thirty (30) day or any other
applicable review period, plus any revocation period, each as described above or
in the release described above, begins in one taxable year and ends in the next
taxable year, the Release Effective Date will not occur until the next taxable
year.

(h) With respect to payments provided pursuant to Section 12, and subject to the
terminating executive’s execution and non-revocation of a full release of claims
as set forth in Section 12(g), in no event shall a terminating executive be
obliged to seek other employment or take any other action by way of mitigation
of the amounts payable to the executive under any of the provisions of this
Policy, nor shall the amount of any payment hereunder be reduced by any
compensation earned by the executive as a result of employment by another
employer.

(i) To the extent a terminating executive would be subject to the additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), as a result of any provision of this Policy, such provision shall
be deemed amended to the minimum extent necessary to avoid application of such
tax and preserve to the maximum extent possible the original intent and economic
benefit to the executive and the Company, and the parties shall promptly execute
any amendment reasonably necessary to implement this Section 12(i).

(i) For purposes of Section 409A, a terminating executive’s right to receive
installment payments pursuant to this Policy including, without limitation, each
severance shall be treated as a right to receive a series of separate and
distinct payments.

(ii) A terminating executive will be deemed to have a Termination Date for
purposes of determining the timing of any payments or benefits hereunder that
are classified as deferred compensation only upon a “separation from service”
within the meaning of Section 409A.

(iii) Notwithstanding any other provision hereof, to the extent a terminating
executive is a “specified employee” as defined in Section 409A and the final
regulations promulgated thereunder, and any portion of the executive’s severance
pay is not exempt from Section 409A, but would otherwise be payable within the
first six (6) months following the date of the executive’s date of termination,
such severance pay will not be paid to the executive until the first payroll
date of the seventh (7th) month following the date of termination.

 

10



--------------------------------------------------------------------------------

(iv) (A) Any amount that a terminating executive is entitled to be reimbursed
under this Policy will be reimbursed to the executive as promptly as practical
and in any event not later than the last day of the fiscal year after the fiscal
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or exchange for another
benefit, and (C) the amount of the expenses eligible for reimbursement during
any taxable year will not affect the amount of expenses eligible for
reimbursement in any other taxable year.

(v) Whenever a payment under this Policy specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

13. Return of Property. Upon termination of a terminating executive’s employment
with the Company, the executive shall deliver promptly to the Company all
records, files, manuals, books, forms, documents, letters, memoranda, data,
customer lists, tables, photographs, video tapes, audio tapes, computer disks
and other computer storage media, and copies thereof, that are the property of
the Company, or that relate in any way to the business, products, services,
personnel, customers, prospective customers, suppliers, practices, or techniques
of the Company, and all other property of the Company (such as, for example,
computers, cellular telephones, pagers, credit cards, and keys), whether or not
containing Confidential Information, that are in the executive’s possession or
under the executive’s control.

14. Remedies. In the event of any actual or threatened breach of this Policy,
the Company shall, in addition to any other remedies it may have, be entitled to
injunctive and other equitable relief to enforce such provisions, and such
relief may be granted without the necessity of proving actual monetary damages.
Any such action shall only be brought in a court of competent jurisdiction in
Delaware, and the parties consent to the jurisdiction, venue and convenience of
such courts.

15. IRC 280G “Net Best”. Notwithstanding anything to the contrary in this
Policy, to the extent that the payment and benefits to be provided under this
Policy and any payments and benefits provided to any executive or for any
executive’s benefit under any other Company plan or agreement (collectively, the
“Payments”) would be subject to the excise tax (the “Excise Tax”) imposed under
Code Section 4999, the Payments shall be reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax, but only if, by reason of
such reduction, the net after-tax benefit (taking all income, employment and
excise taxes into account) received by the executive shall exceed the net
after-tax benefit that would be received by the executive if no such reduction
was made.

16. Miscellaneous.

(a) Governing Law. This Policy shall be governed by, subject to, and construed
in accordance with the laws of Delaware without regard to conflict of law
principles.

 

11



--------------------------------------------------------------------------------

(b) Dispute Resolution. To the extent permitted by law, any dispute arising
between any executive and the Company, including whether any provision of this
Policy has been breached, shall be resolved through confidential mediation, or
confidential binding arbitration in accordance with an Arbitration Agreement to
be entered into in the form attached hereto as Exhibit D (“Arbitration
Agreement”). Any such dispute shall initially be submitted for resolution to a
neutral mediator, mutually selected by the parties. If such dispute is not
resolved to the satisfaction of the parties, or the parties cannot agree upon a
mediator, then it shall be submitted for resolution in accordance with the
Arbitration Agreement. The parties agree to keep confidential both the fact that
any mediation/arbitration has or will take place between them, all facts related
thereto, and any resolution thereunder. Any resolution reached via mediation or
award of an arbitrator shall be final and binding on the parties.

(c) Indemnification Agreement. Executives shall enter into the Company’s
customary Indemnification Agreement for directors and officers in the form
attached hereto as Exhibit E.

(d) Amendments. No amendment or modification of this Policy shall be deemed
effective unless made in writing and signed by the parties hereto.

(e) No Waiver. No term or condition of this Policy shall be deemed to have been
waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

(f) Assignment. The Company may assign its rights and obligations under this
Policy (i) to any entity with which the Company may merge or consolidate, or
(ii) to any corporation or other person or business entity to which the Company
may sell or transfer all or substantially all of its assets. After any
assignment by the Company pursuant to this Section 16(f), the Company shall be
discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the “Company” for purposes of all terms and
conditions of this Policy. In the event of an executive’s death, all amounts due
to the executive (including under Section 12, subject in such event to the legal
representative of the executive’s estate satisfying the requirement of a full
release of claims provided in Section 12(g) if the executive had not done so)
shall be paid to the executive’s estate or beneficiary, as the case may be.

(g) Deductions and Withholdings. Any amount payable to an executive pursuant to
this Policy shall be subject to deductions and withholdings as required by
applicable law.

(h) Severability. To the extent that any portion of any provision of this Policy
shall be invalid or unenforceable, it shall be considered deleted herefrom and
the remainder of such provision and of this Policy shall be unaffected and shall
continue in full force and effect.

 

12



--------------------------------------------------------------------------------

(i) Survival. The terms and conditions set forth in Sections 5(c), 8, 9, 10, 13,
14, 15 and 16 of this Policy, and any other provision that continues by its
terms, shall survive the termination of an executive’s employment for any
reason.

(j) Captions and Headings. The captions and paragraph headings used in this
Policy are for convenience of reference only and shall not affect the
construction or interpretation of this Policy or any of the provisions hereof.

(k) Notices. Any notice required or permitted to be given under this Policy
shall be sufficient if in writing and either delivered in person or sent by
first class certified or registered mail, postage prepaid, if to the Company, to
[•] at the Company’s principal place of business, and if to an executive, at the
executive’s home address most recently filed with the Company, or to such other
address or addresses as either party shall have designated in writing to the
other party hereto.

 

13



--------------------------------------------------------------------------------

POLICY ACKNOWLEDGMENT AND RECEIPT

I have received a copy of the Executive Employment Policy, have read and been
informed about the contents, requirements and expectations set forth therein,
and agree to abide by the policy guidelines as a condition of my employment with
the Company.

 

EXECUTIVE By:       [NAME]



--------------------------------------------------------------------------------

Schedule 1

 

Title

  

Applicable Severance Factor

  

Applicable Continuation Period

Chief Executive Officer    1    12 months Other Executives    1    12 months

 

Schedule - 1



--------------------------------------------------------------------------------

Exhibit A

Forms of Award Agreement

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Separation Agreement

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Change of Control Plan

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Form of Arbitration Agreement

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Form of Indemnification Agreement

 

E-1